  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TIMOTHY MIMS,                       )
                                    )
       Plaintiff,                   )
                                    )          CIVIL ACTION NO.
       v.                           )            2:18cv645-MHT
                                    )                 (WO)
OFFICER CARDARO MELTON,             )
et al.,                             )
                                    )
       Defendants.                  )

                                 ORDER

       This   matter      is   before    the    court   on    plaintiff

Timothy Mims’s notice of service (doc. no. 32), which

he submitted in response to the court’s order to show

cause (doc. no. 29) why his claims against defendants

Officer Cardaro Melton, Captain John Hutton, and Warden

Leon    Bolling     and    should   not    be     dismissed    without

prejudice for lack of timely service.                   Based on the

record, it appears that plaintiff attempted to serve

these defendants by having the clerk’s office mail a

copy of the summons and complaint to these defendants
at their employers’ address.           See Alias Summons (doc.

nos. 27, 28).

      As the court requires briefing on whether this is

sufficient   service      of   process,   it     is     ORDERED    that

plaintiff submit a legal brief by March 12, 2019, that

explains, with citations to the Federal Rules of Civil

Procedure    and    any    other      relevant     law,     (1)     the

applicable     requirements     for    service     of    process     on

individuals and (2) whether the mailing of the summons

and   complaint    to   defendants’     employer      complies     with

those rules.

      DONE, this the 4th day of March, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
